DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,212,530 in view of Skupin et al (US 2020/351497, hereafter Skupin). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim.
The difference between the instant and conflicting patent claim is the addition of limitation “obtaining an index value of a first ordered second sub-picture unit of the one first sub-picture unit and an index value of a last ordered second sub-picture unit of the one first sub- picture unit, wherein the index value of the first ordered second sub-picture unit of the one first sub-picture unit and the index value of the last ordered second sub-picture unit of the one first sub-picture unit are obtained by explicitly signaling the index value of the first ordered second sub-picture unit of the one first sub-picture unit” in the instant claim.  See the table below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize limitation “obtaining an index value of a first ordered second sub-picture unit of the one first sub-picture unit and an index value of a last ordered second sub-picture unit of the one first sub- picture unit, wherein the index value of the first ordered second sub-picture unit of the one first sub-picture unit and the index value of the last ordered second sub-picture unit of the one first sub-picture unit are obtained by explicitly signaling the index value of the first ordered second sub-picture unit of the one first sub-picture unit” in the method of the conflicting patent claim, since explicit signaling improves video coding, as taught by Skupin (¶ 190).


Instant Application
Patent 11,212,530
A method performed by at least one processor, the method comprising: 
A method performed by at least one processor, the method comprising:
receiving a coded video stream including a picture partitioned into first sub-picture units, the first sub-picture units including: 
receiving a coded video stream including a picture partitioned into first sub-picture units, the first sub-picture units including:
one first sub-picture unit, and an additional first sub-picture unit including a first ordered second sub-picture unit, from among second sub-picture units of the additional first sub-picture unit, and a last ordered second sub-picture unit, from among the second sub-picture units of the additional first sub-picture unit; and 
one first sub-picture unit, and an additional first sub-picture unit including a first ordered second sub-picture unit, from among second sub-picture units of the additional first sub-picture unit, and a last ordered second sub-picture unit, from among the second sub-picture units of the additional first sub-picture unit; and 
decoding the picture, the decoding comprising:
obtaining an index value of a first ordered second sub-picture unit of the one first sub-picture unit and an index value of a last ordered second sub-picture unit of the one first sub- picture unit, wherein the index value of the first ordered second sub-picture unit of the one first sub-picture unit and the index value of the last ordered second sub-picture unit of the one first sub-picture unit are obtained by explicitly signaling the index value of the first ordered second sub-picture unit of the one first sub-picture unit; and
decoding the picture, the decoding comprising:
obtaining index values of the first ordered second sub-picture unit and the last ordered second sub-picture unit of the additional first sub-picture unit, without the coded video stream explicitly signaling any of the index values, of the first ordered second sub-picture unit and the last ordered second sub-picture unit of the additional first sub-picture unit, and a difference value between the index values of the first ordered second sub-picture unit and the last ordered second sub-picture unit of the additional first sub-picture unit to the at least one processor, and wherein the additional first sub-picture unit has an order value that is subsequent to an order value of the one first sub-picture unit.
obtaining index values of the first ordered second sub-picture unit and the last ordered second sub-picture unit of the additional first sub-picture unit, without the coded video stream explicitly signaling any of the index values and a difference value between the index values of the first ordered second sub-picture unit and the last ordered second sub-picture unit to the at least one processor, and wherein the additional first sub-picture unit has an order value that is subsequent to an order value of the one first sub-picture unit, and  wherein the first sub-picture units are rectangular slices and the second sub-picture units are bricks.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 10 – 14, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skupin et al (US 2020/351497, hereafter Skupin).
As per claim 1, Skupin discloses a method performed by at least one processor, the method comprising:
receiving a coded video stream including a picture partitioned into first sub-picture units, the first sub-picture units including (¶ 166):
one first sub-picture unit, and an additional first sub-picture unit including a first ordered second sub-picture unit, from among second sub-picture units of the additional first sub-picture unit, and a last ordered second sub-picture unit, from among the second sub-picture units of the additional first sub-picture unit; and decoding the picture, the decoding comprising (¶ 161 - 165):
obtaining an index value of a first ordered second sub-picture unit of the one first sub-picture unit and an index value of a last ordered second sub-picture unit of the one first sub- picture unit, wherein the index value of the first ordered second sub-picture unit of the one first sub-picture unit and the index value of the last ordered second sub-picture unit of the one first sub-picture unit are obtained by explicitly signaling the index value of the first ordered second sub-picture unit of the one first sub-picture unit; and obtaining index values of the first ordered second sub-picture unit and the last ordered second sub-picture unit of the additional first sub-picture unit, without the coded video stream explicitly signaling any of the index values, of the first ordered second sub-picture unit and the last ordered second sub-picture unit of the additional first sub-picture unit, and a difference value between the index values of the first ordered second sub-picture unit and the last ordered second sub-picture unit of the additional first sub-picture unit to the at least one processor, and wherein the additional first sub-picture unit has an order value that is subsequent to an order value of the one first sub-picture unit (¶ 190).
As per claim 2, Skupin discloses the method of claim 1, wherein the obtaining the index value of the first ordered second sub-picture unit of the additional first sub-picture unit comprises obtaining the index value of the first ordered second sub-picture unit of the additional first sub-picture unit based on the index value of the last ordered second sub-picture unit of the one first sub-picture unit (¶ 190 and 200 - 212).
As per claim 3, Skupin discloses the method of claim 1, wherein the obtaining the index value of the last ordered second sub-picture unit of the additional first sub-picture unit comprises obtaining the index value of the last ordered second sub-picture unit of the additional first sub-picture unit based on a value corresponding to a total number of second sub-picture units within all of the first sub-picture units within the picture (¶ 200 - 212).
As per claim 4, Skupin discloses the method of claim 1, wherein the obtaining the index value of the first ordered second sub-picture unit of the additional first sub-picture unit comprises obtaining the index value of the first ordered second sub-picture unit of the additional first sub-picture unit based on the index value of the last ordered second sub-picture unit of the one first sub-picture unit, and the obtaining the index value of the last ordered second sub-picture unit of the additional first sub-picture unit comprises obtaining the last ordered second sub-picture unit of the additional first sub-picture unit based on a value corresponding to a total number of second sub- picture units from all of the first sub-picture units within the picture (¶ 200 - 212).
As per claim 10, Skupin discloses the method of claim 1, wherein the index value of the first ordered second sub- picture unit of the one first sub-picture unit, and the index value of the last ordered second sub- picture unit of the one first sub-picture unit are obtained based on a picture parameter set (¶ 200 - 212).
Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 2 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 3 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 4 are applicable for claim 14.
Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.

Allowable Subject Matter
Claim(s) 5 – 9 and 15 - 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487